Title: To George Washington from John Parker, Sr., 12 September 1789
From: Parker, John Sr.
To: Washington, George


          
            Sir
            Charleston So. Carolina 12th Sepr 1789
          
          The apprehension of intruding on your excellency engaged as you are in the great and weighty Concerns of the Union and my not having the honor of your acquaintance which renders an application in my own favor particularly awkward, have detained me from addressing this letter to your attention at an Earlier period, The request which I have to make to you Sir is that should there be any appointment under the federal Goverment undisposed of, for which the delegates from this State in Congress may think me Qualified, Your Excellency will be pleased to Notice their recommendation in my behalf and on receiving satisfactory information of my principles, Character &c. to Nominate me to the same; And I trust that my Conduct in office will do no discredit either to my friends who may recommend, or to my Country that may Employ me.
          A Large Family to support and very great Losses, Occasiond, principally, by the late war have induced me to make this application an application Sir as painful for me to make as it may be troublesome to your Excellency to receive, although I have no right to advance any pretensions on acct of the Services which I have endeavor’d to render this State in the respective Stations of Representative & Senator in their Legislature, of a member of the Privy Council and a delegate to the Genl Assembly of the States in Congress, yet my Election to those trusts may operate towards Satisfying your Excellency that I have been thought favorably of by this my Native Country. I take the liberty of referring Your Excellency to Colo. Grayson, Dr Johnson, Mr Wingate, Mr King & Colo. Few, Gentlemen who know me well while residing at N. York and who can answer any Enquiries of my Character & which it may be thought expedient to make,

wishing Sir that your Exertions to fulfill the arduous duties of your high station to which the General Voice of America has Called you may be Crowned with the Merited Success, I have the honor to be with great respect Sir Your Excellencys Most obedt & Most humb Servt
          
            John Parker
          
        